Pee Cueiam.
The appeal in the present case is controlled by the principle stated in Ins. Co. v. Forbes, 203 N. C., 252, and West v. Jackson, 198 N. C., 693. In the latter case the Court said: “There are perhaps hundreds of deeds of trust in the State indexed and cross-indexed in the same manner employed in the present case, and we are not inclined to strike down those instruments as a matter of law, particularly when there was sufficient information upon the index and cross-index to create the duty of making inquiry.” By inquiry or otherwise the plaintiffs ascertained that Effie Carson was T. A. Carson’s wife, for the fact is set out not only in the premises of the deed under which the plaintiffs claim but in a reference to a map attached to the abstract of T. A. Carson and Effie Carson filed with the North Carolina Joint Stock Land Bank of Durham. Moreover, the index of the defendant’s mortgage is as nearly a compliance with the law as is that of plaintiffs’ deed.
Affirmed.